Exhibit 10.69

April 3, 2014

Mr. Brad Sell

c/o Kids Line/CoCaLo

Dear Brad:

I would like to congratulate you on your recent promotion to President, Kids
Line/CoCaLo (Soft Home). As approved by the Compensation Committee of the Board
of Directors of Kid Brands, Inc. (the “Company”), and as discussed, this letter
serves to confirm the following:

Base Salary: $275,000 per year, effective as of January 29, 2014

IC Bonus: 30% target (0-60% range); based on attainment of Soft Home EBITDA
target or other factors determined by Compensation Committee of the Board; to be
eligible for bonus, you must be actively employed in good standing at the time
of payment (typically March for prior fiscal year).

Bonus Guarantee: For 2014 only, the bonus referenced in IC bonus above will be
guaranteed at a minimum bonus of $35,000 (paid March 2015).

Equity Award: On March 21, 2014, you were awarded 50,000 stock appreciation
rights (SARs) under the Company’s 2013 Equity Incentive Plan at an exercise
price of $1.00 per share, with a five-year vest and a ten-year life. You will
also be considered for future grants of equity at a level commensurate with your
position, in the discretion of the Compensation Committee.

Severance: In the event that your employment with the Company or its affiliates
is terminated without cause, you shall be entitled to receive severance for a
period of six months, less any applicable withholdings, at your then base
salary. Such severance shall be paid out over the severance period in accordance
with the Company’s normal pay schedule (not in a lump sum) commencing on or
about the next payroll period following the termination date and receipt from
you of an executed general release in the Company’s form. “Cause” shall have the
same meaning as set forth in the Company’s 2013 Equity Incentive Plan. The
severance shall cease if you secure gainful employment during the severance
period.



--------------------------------------------------------------------------------

Other Benefits/Term: You will continue to be eligible to participate in the
Company’s benefit plans and/or replacement plans (to the extent that they
continue to be offered to eligible employees) and to the vacation you were
previously entitled. Your employment is “at will”.

Thank you for your ongoing contributions to the success of our Company.

 

Very truly yours, /s/ Raphael Benaroya

Raphael Benaroya

Chairman, President and CEO

Kid Brands, Inc.

 

2